Citation Nr: 1722604	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  15-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Whether severance of service connection for hyperglycemia effective October 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 70 percent rating effective October 14, 2010.  This decision was issued to the Veteran and his service representative in May 2012.  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in September 2015.

This matter also comes before the Board on appeal from a July 2012 rating decision in which the RO severed service connection for hyperglycemia effective October 1, 2012, and denied a claim of entitlement to a TDIU.  The Veteran disagreed with this decision in August 2012.  The RO issued a Statement of the Case (SOC) on the denial of a TDIU in August 2015.  The Veteran perfected a timely appeal on the denial of a TDIU in September 2015.

This matter next is on appeal from a June 2015 rating decision in which the RO denied separate service connection claims for left ear hearing loss and for right ear hearing loss (which were characterized as a single service connection claim for bilateral hearing loss).  The Veteran disagreed with this decision in September 2015.  He perfected a timely appeal in November 2016.

In an October 2016 rating decision, the RO granted a claim of service connection for right ear hearing loss, assigning a zero percent rating effective July 30, 2014.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly an issue relating to right ear hearing loss is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred left ear hearing loss during active service, his service-connected PTSD is more disabling than currently (and initially) evaluated, and his service-connected disabilities preclude his employability.  He also contends that the RO improperly severed service connection for hyperglycemia.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for left ear hearing loss, higher initial rating claim for PTSD, and TDIU claim, he requested a Board videoconference hearing in April 2017 correspondence.  Thus, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO which addresses these claims.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).

With respect to the issue of whether severance of service connection for hyperglycemia effective October 1, 2012, was proper, as noted in the Introduction, the AOJ severed service connection for this disability in the currently appealed rating decision issued in July 2012.  The Veteran disagreed with this decision in his August 2012 notice of disagreement.  To date, however, the AOJ has not promulgated an SOC on this issue.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should promulgate an SOC on the issue of whether severance of service connection for hyperglycemia effective October 1, 2012, was proper.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of whether severance of service connection for hyperglycemia effective October 1, 2012, was proper.  A copy of any SOC should be associated with the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Schedule the Veteran for a videoconference Board hearing at the AOJ on the issues of entitlement to service connection for left ear hearing loss, entitlement to an initial rating greater than 70 percent for PTSD, and entitlement to a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

